Appeal from a judgment of the County Court of Albany County, rendered September 25, 1975, upon a verdict convicting defendant of the crime of murder in the first degree. In his confession, the voluntariness of which is not challenged on appeal, the defendant admitted shooting to death a Jewish door-to-door salesman (who had been coming to defendant’s house for years) in retribution for the death of George Lincoln Rockwell. Qualified psychiatrists, who had made adequate preparation, testified for both the defense and prosecution on the question of sanity (see Penal Law, § 30.05). Where there is a serious flaw in the testimony of the People’s experts, the jury’s determination is set aside (see, e.g., People v *810Higgins, 5 NY2d 607 [prosecution’s two experts did not examine defendant and one testified equivocally]; People v Slaughter, 34 AD2d 50 [prosecution’s expert examined defendant cursorily and failed to review crucial medical records]; People v Lee, 29 AD2d 837 [expert, retained on morning of his testimony, merely examined defendant’s records for 30 minutes]; cf. People v Silver, 33 NY2d 475; People v Thompson, 34 AD2d 1097; and People v Hari, 30 AD2d 1046 [no expert opinion to rebut defendant’s expert proof of insanity]). Absent such flaws, the jdry’s finding of sanity will not be disturbed (People v Wood, 12 NY2d 69; People v Rock, 49 AD2d 666, affd 42 NY2d 845). Judgment affirmed. Greenblott, J. P., Mahoney, Main, Larkin and Mikoll, JJ., concur.